Per Guriam.
A Superior Court judge may affirm, disaffirm, or modify report of referee in compulsory reference as well as in consent reference. First Sec. Trust Co. v. Lentz, 196 N. C., 398, 145 S. E., 776; Anderson v. McRae, ante, 197.
“Speaking to the subject in Dumas v. Morrison, 175 N. C., 431, 95 S. E., 775, Walker, J., delivering the opinion of the Court and pointing out the difference between the duties of the trial court and the appellate court in dealing with exceptions to reports of referees, said: 'It must be remembered that a judge of the Superior Court in reviewing a referee’s report is not confined to the question whether there is any evidence to support his findings of fact, but he may also decide that while there is some such evidence, it does not preponderate in favor of the plaintiff, and thus find the facts contrary to those reported by the referee. The rule is otherwise in this court when a referee’s report is under consideration. We do not review the judge’s findings, if there is any evidence to support them, and do not pass upon the weight of the evidence.’ ” Anderson v. McRae, supra, pp. 198-9.
In Mills v. Realty Co., 196 N. C., 223 (225), we find: “C. S., 578, empowers a trial judge to 'review the report and set aside, modify, or confirm it in whole or in part,’ etc. Thus supervisory power is broad and comprehensive. Dumas v. Morrison, 175 N. C., 431, 95 S. E., 775. In the exercise of the power the trial judge may recommit the report for the correction of errors and irregularities, or for more definite statement of facts or conclusions of law, and such order recommitting the report for such purpose is not appealable. Commissioners v. Magnin, 85 N. C., 115; Lutz v. Cline, 89 N. C., 186; S. v. Jackson, 183 N. C., 695, 110 S. E., 593; Coleman v. McCullough, 190 N. C., 590, 130 S. E., 508.”
We think that there was evidence to support the findings of fact by the court below; therefore the judgment in the court below is
Affirmed.